                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

STEPHEN PAUL DILLENBERG                   §
                                          §
v.                                        §     CIVIL CASE NO. 4:20-CV-458-SDJ
                                          §
CHRISTOPHER WATTS, ET AL.                 §


         MEMORANDUM ADOPTING THE REPORT AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      Came on for consideration the Report and Recommendation of the United

States Magistrate Judge (“Report”), this matter having been referred to the

Magistrate Judge pursuant to 28 U.S.C. § 636. On June 18, 2021, the Report of the

Magistrate Judge, (Dkt. #129), was entered containing proposed findings of fact and

recommendations that the City-Affiliated Defendants’ Motions to Dismiss,

(Dkts. #86; #87; #88; #89; #90; #91; #92; #93), and the Denton County Defendants’

Motions to Dismiss, (Dkts. #84; #85), be granted. The Magistrate Judge further

recommended that the City-Affiliated Defendants’ Motion to Dismiss under Younger,

(Dkt. #102), be denied. Having assessed the Report, and no objections thereto having

been timely filed, the Court determines that the Magistrate Judge’s Report should be

adopted.

      It is therefore ORDERED that the City-Affiliated Defendants’ Motions to

Dismiss, (Dkts. #86; #87; #88; #89; #90; #91; #92; #93), and the Denton County

Defendants’ Motions to Dismiss, (Dkts. #84; #85), are GRANTED, and the City-

Affiliated Defendants’ Motion to Dismiss under Younger, (Dkt. #102), is DENIED.




                                        -1-
Plaintiff Stephen Paul Dillenberg’s claims under 42 U.S.C. § 1983 are DISMISSED

WITH PREJUDICE, and Plaintiff Stephen Paul Dillenberg’s state law claims are

DISMISSED WITHOUT PREJUDICE.
          So ORDERED and SIGNED this 9th day of July, 2021.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE




                                      -2-
